DETAILED ACTION
Status of Application: Claims 31-50 are present for examination at this time.  
Claims 31-50  are allowed.
The claims have been amended to embrace allowable subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Allowable Subject Matter
Claims 31-50 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims (31 and its mirror 41): 
The closest prior art of record “Localization System Comprising Multiple Beacons And An Assignment System” by Sharma et al., US2017/0269186 (“Sharma”), “System and Method to track inventory using RFID Tags” by Himberger et al, US2007/0164863 (“Himberger”)  and “Method to Detect Misplacement of Packages in Wrong Trailers Using Trailer Monitoring Unit” by Magal et al.,fails to anticipate or render obvious the present claims.
	While the prior art discloses a system and method for obtaining and processing different identifiers for each beacon device including information about the RF environment around the beacon including processing registration location feature information and comparing that information against location feature information to determine whether to trigger neighbor awareness as well as verifying the right tag is at the given location (Himberger), and Magal at ¶¶17-19 discusses a method for comparing beacon identifiers to make sure an item has been placed in the right spot.  Solving a similar problem to that of Applicant, the prior art fails to anticipate the amended concept in combination with the previously claimed elements, specifically the comparison does not engage in a measurement of the degree of matching between the two different location features falls within a threshold.
While the concept of comparing two measurements to determine if the differential between them is well known in various arts, there was no specific art that made such a measurement in the context of quantifying metrics for location features and then how to calculate a degree for that difference, let alone a motivation to add such a feature to the unamended claim previously presented. 
 No one reference individually had the exact system or method envisioned by Applicant, nor could less than 4 references be found with almost but not all of the limitations, and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642